Citation Nr: 1204092	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  07-33 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York



THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses for emergency treatment received from F.F. Thompson Health System, Inc. from April 11, 2007, to April 13, 2007.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 administrative decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Canandaigua, New York.

In October 2007 the Veteran testified before the undersigned Veterans Law Judge in a hearing at the VA Regional Office (RO) in Buffalo, New York.  A transcript of the hearing is of record.

In November 2009 the Board issued a decision that denied the claim based on the clear meaning of 38 U.S.C.A. § 1725 (West 2002).  The Veteran thereupon appealed to the United States Court of Appeals for Veterans Claims (Court).  In May 2011 the Court vacated the decision and remanded the case back to the Board for reconsideration in light of changes to 38 U.S.C.A. § 1725 that were enacted after the Board's decision.

The appeal is REMANDED to the AMC via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

As noted by the Court, Congress has amended 38 U.S.C.A. § 1725 effective from February 1, 2010.  The amendment provides that VA may provide reimbursement for emergency treatment when the veteran has a third-party payer, and also provides that payment may be made for treatment before the date of enactment of the amendment if the circumstances applicable to the veteran make it appropriate to do so.   See Expansion of Veteran Eligibility for Reimbursement by Secretary of Veterans Affairs for Emergency Treatment Furnished in a Non-Department Facility, Pub. L. No. 111-137, Stat. 3495.

The Board notes at this point that VA has proposed to amend 38 C.F.R. §§ 17.1000-1005 in accordance with the amendments made to 38 U.S.C.A. § 1725, but those proposed changes are not yet final.

The amended Statute is worded in such a way that payment may be considered in the Veteran's case.  However, whether the Veteran would actually receive payment or reimbursement requires comparison of the claimed medical charges against the Medicare explanation of benefits (EOB) to determine the exact amount of VA's potential responsibility as secondary payer.  (For instance, any payment the Veteran seeks to recover that constitutes a copayment, would not be permitted under the amended statute.)  Because the EOB is not included in the file, remand is required to enable the VAMC Fee Basis Unit to procure the EOB(s) and determine the amount of patient share, if any, for which VA may be responsible under the amended Statute.

Accordingly, the case is REMANDED for the following action:

1.  The VAMC Fee Processing Center should obtain the necessary hospital billing/payment documents and the Medicare EOB(s) to determine how much, if any, patient share is eligible for VA payment or reimbursement under the amended 38 U.S.C.A. § 1725.  

2.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran a Supplemental Statement of the Case and afford him the requisite opportunity to respond before the case is returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran unless he is otherwise notified, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).
  


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


